Title: From William Richardson to University of Virginia Board of Visitors, 1 March 1824
From: Richardson, William
To: University of Virginia Board of Visitors

In Council 1st March 1824The Governor called the attention of the Board to the appointment of Visitors for the University of Virginia, in conformity with the provisions of an Act of the General Assembly passed the 25th February 1819Whereupon it is Advised that the following persons be appointed Visitors—to witThomas Jefferson,  James Madison, Chapman Johnson Joseph C Cabell, George Loyall, James Breckenridge and John H Cocke—and in pursuance of the provisions of the aforesaid Act of Assembly the Executive are authorized to appoint a day for the meeting of the said Visitors. It is also advised, that the said Visitors shall assemble on the first monday in April next, at the said University, near Charlottesville in the County of Albemarle, and should a Majority fail to meet on that day, the meeting shall stand and be adjourned from day to day until a majority of the Board of Visitors shall attend.Which the Governor orders accordinglyTesteWm H. Richardson. C.C.